DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 14 and 15 of U.S. Patent No. 10,942,481 in view of Noda et al. (US PG Pub 2015/0239695) and Suzuki et al. (US PG Pub 2014/0212152). 
Regarding claim 1 of the present invention:  Claims 1 and 2 of ‘481 each teach an image forming apparatus (references herein made to claim 2) to form an image on a sheet, the image forming apparatus comprising a first unit configured to convey the sheet and including a first detecting member configured to move in a case where the first detecting member contacts the sheet (column 12, line 42, 50), a second unit fixed to the first unit configured to convey the sheet and including a second detecting member configured to move in a case when the second detecting member contacts with the sheet (see column 12, line 43, line 51), an electric board including a first detecting sensor configured to detect a position of the first detecting member and a second detecting sensor configured to detect a position of the second detecting member (column 12, lines 46-49), wherein the first unit includes a first engaging portion, and the second unit includes a second engaging portion (column 12, lines 50, 51), the electric board includes a first engaged portion configured to engage with the first engaging portion and a second engaged portion configured to engage with the second engaging portion (column 12, lines 52-54, slits), wherein one of the first engaging portion and the first engaged portion is a first boss and the other a slit (see column 12, lines 50 and 52-54, boss and slit), and one of the second engaging portion and the second engaged portion is a second boss and the other of the second engaging portion and the second engaged portion is a slit (see column 12, lines 51-54, boss and slit).
The ’481 patent does not specify that the first unit is a transfer unit including a transfer portion configured to transfer the image on an image bearing member onto the sheet and the second unit is a fixing unit including a fixing portion to fix the image transferred to the sheet.  However, Noda et al. teaches a first transfer unit (see Fig. 17, from 303, 304 up to T2) including a transfer portion (see Fig. 17, T2) configured to transfer the image formed on an image bearing member 351 to the sheet and including a first detecting member 9 configured to move in a case where the first detecting member contacts with the sheet (see Figs. 16 and 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first unit in ‘481 to be the transfer unit including the transfer portion as taught in Noda et al. for the purpose of transporting and printing on sheets.
The combination of ‘481 and Noda et al. does not teach that the second unit is a fixing unit including a fixing portion.  However, Suzuki et al. teaches a unit being a fixing unit 44, 46 having a fixing portion 44, 45 and an associated second detecting member 07 (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of ‘481 and Noda et al. to provide the second unit as a fixing unit for the purpose of securing the printed ink image.
For claims 4-6 of the present invention:  See claims 15, 14 and 5 respectively in ‘481 in combination with Noda et al. and Suzuki et al. as applied above.
For claim 7 of the present invention, the engaging portions being the portions on the first unit are a boss (see column 12 of ‘481, lines 50-51).
For claim 8:  See claim 2 of ‘481, lines 55-67, in combination with Noda et al. and Suzuki et al. as applied above.
For claims 9-11:  Claim 2 of ‘481 teaches the limitation of claim 9 in lines 50-55, claim 10 of the present invention in lines 55-60 and claim 11 in lines 50-60).
For claim 12:  Noda  further teaches the limitations of claim 12, see Fig. 17.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof combines with the double patenting reference to teach the limitations of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID H BANH/             Primary Examiner, Art Unit 2853